Order entered July 2, 2021




                                   In the
                          Court of Appeals
                   Fifth District of Texas at Dallas
                             No. 05-18-00360-CR

                DEMOND DEPREE BLUNTSON, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                  On Appeal from the 49th District Court
                           Webb County, Texas
                 Trial Court Cause No. 2012CRO000674D1


                                  ORDER
     In accordance with our opinion of this date, we ABATE this appeal and

ORDER the trial court, within 180 days, to file supplemental records of its

proceedings on remand.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE